Citation Nr: 1136467	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge in April 2011; a transcript of that hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not shown in service or for many years thereafter, and is not related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran is seeking service connection for bilateral hearing loss.  He has asserted in statements and at the hearing that he incurred acoustic trauma in service while working delivering mail to artillery units in the field where he was exposed to artillery noise without any ear protection on a daily basis.  

Specifically, at the April 2011 hearing, the Veteran testified that he would set up field post offices for the National Guard units and the artillery units and he would be exposed to noise from the artillery fire by those units while they were training.  Personnel records show that his specialty was postal clerk.  To the extent that he has stated he worked for the post office while in service, his assertions are supported by the evidence of record.

The service treatment records are negative for any complaints of or treatment for hearing loss.  A pre-induction examination report of June 1958 shows that the Veteran's hearing was tested using a whispered voice test, with a score of 15/15. 

The Veteran's hearing was also tested prior to separation from service in August 1960.  The Board notes that prior to November 1967 audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

Thus, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented below by the figures in parentheses.  Accordingly, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
5 (15)
X
10 (15)
LEFT
5 (20)
5 (15)
5 (15)
X
5 (10)

Speech recognition test scores and pure tone thresholds at 3,000 Hz were not provided.  This evidence shows that he did not have a hearing loss for VA purposes at separation from service.

Next, post-service evidence does not reflect hearing loss for many years after service discharge.  The Veteran filed his claim in October 2006.  

VA outpatient treatment records show that he underwent an audiology initial care evaluation in November 2005.  At the time, he reported decreased hearing acuity for the past 5 years.  He denied ear infections, ear surgery, vertigo, head trauma, noise exposure and family history of hearing loss.  

He was seen for an audiological evaluation in November 2005 and pure tone testing revealed hearing was within normal limits through 500 Hz with a mild to moderately severe sensorineural hearing loss noted above this frequency.  The left ear showed mild to moderately severe sloping sensorineural hearing loss.  Speech recognition was 88 percent on the right ear and 92 percent on the left ear.

VA treatment records of June 2007 show the Veteran underwent an audiological evaluation during which pure tone testing revealed a mild sloping to moderately severe sensorineural hearing loss from 250-8000 Hz bilaterally.  Speed recognition was 68 percent in the right ear and 72 percent in the left ear.  Records dated later that same month show that he was issued hearing aids.

The Veteran was afforded another VA examination in July 2008.  At the time, he reported that he had had hearing loss for at least the past 40 years and that his hearing declined over time.  He reported noise exposure in the military from artillery shells.  He denied any ear surgery, ear infections, vertigo, occupational/recreational noise exposure, family history of hearing loss, head trauma or ototoxic medications.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
60
LEFT
40
45
55
60
60

Average puretone thresholds were 58 on the right and 55 on the left.  Speech recognition scores were 72 percent on the right and 80 percent on the left.  The examiner found that there was mild sloping to moderately severe sensorineural hearing loss form 250 through 8000 Hz bilaterally.  Tone decay was negative at 2000 Hz bilaterally.

The examiner opined, after reviewing the claim file including the service treatment records, that the Veteran's currently claimed bilateral hearing loss was not caused by or a result of noise exposure while in the military.  The examiner explained that the Veteran's hearing was within normal limits from 250 through 8000 Hz bilaterally at separation.  The examiner also noted that there was no report of hearing loss within his claim file or service treatment records until his audiological evaluation in 2005.  

At the April 2011 hearing, the Veteran testified that he had been exposed to artillery noise in service while working for the post office and delivering mail to the artillery units and the National Guard units.  He testified that he would be exposed to artillery noise from the practice exercises and that he did not wear any ear protection.  He further testified that he had no occupational noise exposure post-service.  He also stated that he was first informed he had hearing loss at the 3000 Hz six years after separating from service when he was examined for his job.  He further testified that the doctor at the time told him it could have been due to artillery noise in service or riding the subway for the past six years.  

In this decision, the Board has considered the Veteran's lay statements as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

At the outset, the Board notes that the medical evidence shows the Veteran has a hearing loss disability within the meaning of VA regulation.  Therefore, the remaining question is whether the hearing loss disability is due to service.

As part of the current VA disability compensation claim, at the April 2011 hearing and the July 2008 VA examination, the Veteran has asserted, in essence, that his symptoms of hearing loss started in service and have, been continuous since service.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that he did not experience hearing loss in service or continuous symptoms after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of hearing loss since active service is inconsistent with the other medical evidence of record.  Indeed, while he now asserts that his hearing loss began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of hearing loss.  

Specifically, the service separation examination report of August 1960 reflects that the Veteran was examined and his ears and hearing were was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

Moreover, and significantly, at the time the Veteran first sought treatment for his hearing loss at the VA in November 2005 (prior to filing a claim), he reported a history of decreased hearing acuity bilaterally for the past 5 years.  The Board finds his statements while seeking treatment in 2005 to be more reliable and credible than the statements made at the VA examination and the hearing while seeking compensation for his hearing loss.  Significantly, at the time of treatment in 2005, he reported hearing loss for only five years putting the onset of hearing loss in 2005 or 40 years after service.  

Next, while not dispositive, the Board has considered the lengthy period between the Veteran's separation from service in August 1960 and the initial reported symptoms in November 2005, 45 years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board recognizes that the Veteran testified at the hearing that he had been told he had hearing loss as early as six years after separation form service.  Even hearing loss shown 6 years post-service is well after the one-year presumptive period for hearing loss.

In addition, he testified that he sought treatment for his hearing loss in the 1990s and that he was told it was possibly due to noise exposure in service.  However, the Veteran's recollections of an equivocal statement as to nexus are not sufficient to support the claim.  Moreover, he did not file a claim until 2006.  The lengthy period of time between service, his claim of when he first sought treatment for hearing loss and his claim for benefits puts into question the credibility and reliability of his allegations.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous contemporaneous in-service history and findings at service separation, his initial reports of a five year history of decreased hearing in 2005 while seeking treatment, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hearing loss to active duty, despite his contentions to the contrary.

As noted, in November 2005, the Veteran sought treatment for hearing loss.  He reported decreased hearing for the previous 5 years and denied any history of noise exposure or ear trauma.  

In July 2008, the Veteran was afforded a VA audiological examination.  He reported that he had had hearing loss for the previous 40 years.  He denied post-service noise exposure or a family history of hearing loss.  After a physical examination, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused or aggravated by service because hearing at separation from service was within normal limit and there was no report of treatment of hearing loss in the service treatment records or the claim file until 2005.  

The Board finds that the opinion is competent and reliable.  It was based on a review of the claim file, a consideration of the reported history, an examination of the Veteran and the examiner provided a reasoning for the opinion.  Moreover, the opinion stands uncontradicted by any other competent medical opinion of record.  

Based on all the above evidence, the Board finds that entitlement to service connection for bilateral hearing loss is not warranted.  Even if in-service noise exposure is conceded, which at this point is not, the Veteran's hearing was normal at separation from service and there is no competent, credible and reliable evidence of a hearing loss disability for more than four decades after separation from service.

Additionally, a VA examiner has concluded that the Veteran's hearing loss is unrelated to service.  The Board finds that this evidence far outweighs any lay statements by the Veteran made many years after the fact claiming that his hearing loss had onset in service.

Furthermore, the Veteran has not demonstrated that he has any knowledge or training that would make him qualified to offer an opinion as to the etiology of his hearing loss.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).

Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  The Board finds that the question of whether the Veteran currently has hearing loss due to his alleged noise exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.

Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, his opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.  For all the above reasons, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2008.  This letter informed him of what evidence was required to substantiate his claim and of the VA and his respective duties for obtaining evidence.  He was also informed of how VA assigns disability ratings and effective dates.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has obtained the Veteran's service treatment records and VA treatment records.  He was afforded a VA medical examination in July 2008.  The examination was adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, he was afforded the opportunity to testify at a Travel Board hearing in April 2011.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary and available for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


